Exhibit 8.3 L A W O F F I C E S STROBL CUNNINGHAM CARETTI & SHARP PROFESSIONAL CORPORATION , SUITE 200 BLOOMFIELD HILLS, MICHIGAN 48304-2376 TELEPHONE (248) 540-2300 FACSIMILE (248) 645-2690 WEBSITE www.stroblpc.com OF COUNSEL ROBERT A. ABBOTT HENRY S. GORNBEIN October 29, 2002 TPref Funding II, Ltd. P.O. Box 1093 GT Queensgate House South Church Street George Town, Grand Cayman Cayman Islands Bear, Stearns & Co., Inc. 383 Madison Avenue New York, NY 10179 Re: Capital Securities (as defined below) of Midwest Guaranty Trust I We have acted as special tax counsel to Midwest Guaranty Bancorp, Inc., a Michigan corporation (the "Company"), in connection with the offering by Midwest Guaranty Trust I (the "Trust") of Floating Rate Securities (liquidation amount $1,000 per capital security) (the "Capital Securities"). The Capital Securities represent undivided beneficial ownership interests in $7,732.00 in aggregate principal amount of Floating Rate Junior Subordinated Debt Securities due 2032 of the Company (the "Subordinated Debt Securities"). This opinion letter is furnished pursuant to the Placement Agreement dated October 16, 2002, between the Company, the Trust and you. In arriving at the opinions expressed below we have examined executed copies of (i) the Amended and Restated Declaration of Trust dated the date hereof (the "Declaration"), and (ii) the Indenture relating to the issuance of the Subordinated Debt Securities dated the date hereof (the "Indenture") (together, the "Operative Documents"). In addition, we have made such investigations of law and fact as we have deemed appropriate as a basis for the opinion expressed below. It is our opinion that, under current law and assuming the performance of the Operative Documents in accordance with the terms described therein, the Subordinated Debt Securities will be treated for United States federal income tax purposes as indebtedness of the Company. STROBL CUNNINGHAM CARETTI & SHARP
